PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Amended Answer.
Claimant seeks payment of the sum of $2,028.00 for three Olivetti typewriters which it supplied to West Virginia University. In its Answer, the respondent admits the validity of the claim. In addition, Respondent’s Exhibit No. 1, a letter from Gene A. Budig, President of West Virginia University, states that funds were available for the fiscal year in question from which the claim could have been paid.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount of $2,028.00.
Award of $2,028.00.